Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pat J. Herían appeals the district court’s order affirming the bankruptcy court’s order directing her to turn over a number of vacation home rental contracts to Timberline Four Seasons Resort, Inc. We have reviewed the record included on appeal, as well as the parties’ briefs, and have found no error. Accordingly, we affirm for the reasons stated by the district court. In re Pat Herlan, Nos. 2:10-cv-00016-JPB; 2:09-bk-02665 (N.D.W.Va. May 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.